     Case 2:20-cv-00136-RMP     ECF No. 142    filed 08/31/21   PageID.5119 Page 1 of 5



1

2                                                                           FILED IN THE
                                                                        U.S. DISTRICT COURT
                                                                  EASTERN DISTRICT OF WASHINGTON


3                                                                  Aug 31, 2021
4
                                                                       SEAN F. MCAVOY, CLERK




5                          UNITED STATES DISTRICT COURT
                         EASTERN DISTRICT OF WASHINGTON
6

7     KRISTINA T. STRONG,
      Individually and as Administrator of       NO: 2:20-CV-136-RMP
8     the Estate of Matthew W. Strong,
      deceased,                                  ORDER DENYING HONEYWELL
9                                                INTERNATIONAL, INC.’S MOTION
                               Plaintiff,        FOR PROTECTIVE ORDER
10                                               REGARDING PLAINTIFF’S
            v.                                   DESIGNATION OF TESTIMONY
11
      HONEYWELL INTERNATIONAL,
12    INC., and PNEUMO ABEX, LLC,

13                             Defendants.

14

15         BEFORE THE COURT is Defendant Honeywell International, Inc.’s

16   (“Honeywell”) Motion for Protective Order Regarding Plaintiff’s Designation of

17   Testimony, ECF No. 125. The Court has reviewed the motion, the record, and is

18   fully informed.

19         This is an asbestos case brought by Kristina Strong, individually and as

20   Administrator of the Estate of Matthew T. Strong. Decedent Matthew Strong

21   developed peritoneal mesothelioma which Plaintiff alleges was caused by exposure
     ORDER DENYING HONEYWELL INTERNATIONAL, INC.’S MOTION FOR
     PROTECTIVE ORDER REGARDING PLAINTIFF’S DESIGNATION OF
     TESTIMONY ~ 1
     Case 2:20-cv-00136-RMP       ECF No. 142    filed 08/31/21   PageID.5120 Page 2 of 5



1    to asbestos-containing automotive friction products, including Bendix brand brakes

2    manufactured by Honeywell. See ECF No. 30.

3            Pursuant to the Scheduling Order, on August 19, 2021, Plaintiff served

4    Honeywell with Plaintiff’s designations of deposition testimony as well as

5    designations of Honeywell’s interrogatory responses. See ECF No. 29 at 8

6    (“Designation of substantive, as opposed to impeachment, deposition testimony shall

7    be by highlighting and shall be served upon opposing counsel, but not filed, by

8    August 19, 2021.”).

9            According to Honeywell, “Plaintiff served Honeywell with one hundred (100)

10   separate documents, including seventy-nine (79) deposition transcripts, 1 fifteen (15)

11   sets of exhibits to the deposition testimony designated, and six (6) sets of discovery

12   responses from other jurisdictions designated against Honeywell.” ECF No. 125 at

13   1–2. Plaintiff purportedly designated testimony from past Honeywell corporate

14   representatives, testimony from witnesses related to Plaintiff’s claims, as well as

15   testimony from past users of Bendix brakes, co-workers, and eyewitnesses in other

16   cases (i.e. “no warning witnesses”). ECF No. 140 at 2–4 (citing Fed. R. Civ. P.

17   32(a)(3)).

18

19
     1
         Plaintiff withdrew six transcript designations from depositions where Honeywell
20
     was not in attendance. ECF No. 140 at 2–3.
21
     ORDER DENYING HONEYWELL INTERNATIONAL, INC.’S MOTION FOR
     PROTECTIVE ORDER REGARDING PLAINTIFF’S DESIGNATION OF
     TESTIMONY ~ 2
     Case 2:20-cv-00136-RMP       ECF No. 142    filed 08/31/21   PageID.5121 Page 3 of 5



1          The parties stipulated to extending certain deadlines, including Honeywell’s

2    deadline to serve cross-designations and file objections to designated testimony.

3    ECF Nos. 129, 132.

4          Honeywell requests that the Court order Plaintiff to limit designated testimony

5    to only the testimony she intends to substantively use at trial in order “to protect

6    Honeywell from undue burden and expense of reviewing thousands of pages of

7    deposition testimony.” ECF No. 125 at 6. More specifically, Honeywell seeks to

8    limit Plaintiff to designating testimony from no more than 15 transcripts. See ECF

9    No. 125.

10         Plaintiffs maintains that the “designations are substantive, are directly relevant

11   to the claims and defenses remaining in this case and are neither duplicative nor

12   meant for impeachment.” ECF No. 140 at 3. Plaintiff further argues that

13   Honeywell’s Motion improperly relies upon Federal Rule of Civil Procedure 26

14   because this case is past the discovery phase. Id.; see ECF No. 29 at 4 (“All

15   discovery shall be completed by April 30, 2021.”); see also Fed. R. Civ. P. 26(c)(1)

16   (“The court may, for good cause, issue an order to protect a party or person from

17   annoyance, embarrassment, oppression, or undue burden or expense including . . .

18   forbidding inquiry into certain matters, or limiting the scope of disclosure or

19   discovery to certain matters.”).

20

21
     ORDER DENYING HONEYWELL INTERNATIONAL, INC.’S MOTION FOR
     PROTECTIVE ORDER REGARDING PLAINTIFF’S DESIGNATION OF
     TESTIMONY ~ 3
     Case 2:20-cv-00136-RMP         ECF No. 142    filed 08/31/21   PageID.5122 Page 4 of 5



1             Pursuant to the Scheduling Order, designations should be of substantive, as

2    opposed to impeachment, deposition testimony. ECF No. 29 at 8. Plaintiff submits

3    that the designations at issue are substantive. ECF No. 140 at 4. 2

4             Given Plaintiff’s representation that the designations are “short and precise,”

5    ECF No. 140 at 4, combined with the additional time awarded to Honeywell by the

6    parties’ stipulation to amend deadlines, ECF No. 129, the Court finds that

7    Honeywell has not shown that responding to Plaintiff’s designations pose such an

8    undue burden to justify issuing a protective order under Rule 26 or limiting Plaintiff

9    to designating testimony from no more than 15 transcripts.

10            The Court agrees with Plaintiff that Honeywell’s remedy at this time is to

11   substantively oppose Plaintiff’s designations. ECF No. 140 at 3. This Order makes

12   no findings as to the admissibility of any designations by Plaintiff.

13            Accordingly, IT IS HEREBY ORDERED: Defendant Honeywell

14   International, Inc’s Motion for Protective Order Regarding Plaintiff’s Designation of

15   Testimony, ECF No. 125, is DENIED.

16

17   2
         Plaintiff concedes that she failed to include certain individuals on her original
18
     trial witness list. ECF No. 140 at 4 n. 2. Plaintiff since filed an Amended Trial
19
     Witness List on August 27, 2021. See ECF No. 135 (listing several “no warning
20
     witnesses”).
21
     ORDER DENYING HONEYWELL INTERNATIONAL, INC.’S MOTION FOR
     PROTECTIVE ORDER REGARDING PLAINTIFF’S DESIGNATION OF
     TESTIMONY ~ 4
     Case 2:20-cv-00136-RMP     ECF No. 142   filed 08/31/21   PageID.5123 Page 5 of 5



1          IT IS SO ORDERED. The District Court Clerk is directed to enter this

2    Order and provide copies to counsel.

3          DATED August 31, 2021.

4
                                               s/ Rosanna Malouf Peterson
5                                           ROSANNA MALOUF PETERSON
                                               United States District Judge
6

7

8

9

10

11

12

13

14

15

16

17

18

19

20

21
     ORDER DENYING HONEYWELL INTERNATIONAL, INC.’S MOTION FOR
     PROTECTIVE ORDER REGARDING PLAINTIFF’S DESIGNATION OF
     TESTIMONY ~ 5
